Citation Nr: 1503004	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-03 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back condition.  

2.  Entitlement to service connection for a back condition, to include as secondary to service-connected right knee, ankle, and heel disabilities.

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II (DM II).

4.  Entitlement to a separate evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1968 to June 1971, with subsequent service with the Texas Army National Guard (ARNG) from September 1978 to December 1983.

This matter comes to the Board of Veterans' Appeals (Board) from May 2008, August 2009, and June 2014 rating decisions and an April 2010 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The May 2008 rating decision denied service connection for back condition secondary to right ankle, right heel, and right knee.  The August 2009 rating decision continued a 20 percent evaluation for DM II.  The June 2014 rating decision denied entitlement to TDIU.  The April 2010 DRO decision granted a separate evaluation for peripheral neuropathy of the left lower extremity, and increased the evaluation to 10 percent effective December 14, 2007.

The Veteran testified at an October 2014 hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for a back condition, to include as secondary to service-connected right knee, ankle, and heel disabilities, an evaluation in excess of 20 percent for DM II, a separate evaluation in excess of 10 percent for left lower extremity radiculopathy, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for mechanical low back pain (claimed as back condition) was initially denied on the merits in a June 2003 rating decision, on the grounds that there was no relationship between his diagnosed mechanical low back pain and his service-connected right knee condition.

2.  Most recently, service connection for mechanical low back pain (claimed as back condition) was denied in an unappealed July 2005 rating decision on the grounds that no new and material evidence had been submitted.

3.  The evidence received since the July 2005 rating decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claim; and raises a reasonable possibility of substantiating the claim.







CONCLUSION OF LAW

The July 2005 rating decision that denied service connection for mechanical low back pain (claimed as back condition) is final; however new and material evidence has been received, and the Veteran's claim for service connection for a back condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (c) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

New and Material Evidence

The Board recognizes that the RO considered the Veteran's claim for service connection for a back condition on the merits in the May 2008 rating decision, effectively reopening the claim.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Service connection for mechanical low back pain (claimed as back condition) was initially denied on the merits in a June 2003 rating decision, on the grounds that there was no relationship between the Veteran's diagnosed mechanical low back pain and his service-connected right knee condition.  The Veteran requested reconsideration of his claim in January 2005.  In a July 2005 rating decision, the RO denied reopening the Veteran's claim on the grounds that new and material evidence had not been submitted.  The Veteran did not appeal the denial of his claim and the July 2005 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence received since the July 2005 rating decision includes January 2007 VA treatment records which noted that the Veteran had lower back pain since he was in the military, when he injured his back jumping off a truck.  This evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claim, i.e., evidence of a relationship to service; therefore, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, the reopening of the previously denied claim was appropriate.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back condition is reopened; to this extent only, the appeal is granted.


REMAND

Service Connection for a Back Condition

Regarding the Veteran's claim for service connection for a back condition, the Veteran last underwent a VA examination in March 2008.  The examiner concluded that the Veteran's current back condition was "not caused by or the result of active duty service right knee conditions."  However, the examiner did not review the claims file.  An addendum report was then submitted in July 2008, where the examiner reviewed the medical records, and concluded that "current evidence of low back pain is not caused by or the result of right knee, active duty service, or post-service treatment for right ankle/right knee conditions."  However, the examiner applied an incorrect legal standard when forming his opinion.  The evidence of record only need show that it is "at least as likely as not," meaning a 50 percent possibility or greater, that a current disability is related to service, or caused or aggravated by a service-connected disability, in order to support a grant of service connection.  In light of the foregoing, the Board finds that the March 2008 VA examination and July 2008 addendum are inadequate.  A new examination is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Increased Ratings for DM II and Left Lower Extremity Peripheral Neuropathy

The last Supplemental Statement of the Case (SSOC) regarding the claims for increased ratings for DM II and left lower extremity radiculopathy was issued in July 2014.  Subsequent to the last SSOC, additional pertinent and non-duplicative evidence consisting of September 2014 VA diabetes mellitus and diabetic sensory-motor peripheral neuropathy examinations were added to the claims file.  There is no waiver of RO review of this evidence.  As no additional SSOC was issued addressing this evidence, and since the case is being remanded for other reasons, these matters should be remanded for readjudication by the RO.

TDIU

With respect to the claim for TDIU, the Veteran contends that he is no longer capable of obtaining and maintaining employment due to his service-connected disabilities.  The Veteran is currently service-connected for post-traumatic stress disorder rated at 70 percent; internal derangement right knee, rated at 20 percent; DM II, rated at 20 percent; hypertension, rated at 10 percent; traumatic arthritis, right knee, rated at 10 percent; right lower extremity peripheral neuropathy rated at 10 percent; left lower extremity peripheral neuropathy, rated at 10 percent; tinnitus, rated at 10 percent; surgical scar, right knee, rated at 0 percent; and bilateral hearing loss, rated at 0 percent.  He therefore meets the minimum schedular criteria for a grant of TDIU under 38 C.F.R. § 4.16(a). 

The duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Veteran indicated at his October 2014 Board hearing that he retired at the beginning of January 2015 due to his service-connected disabilities.  There is no medical evidence specifically addressing the combined effect of the Veteran's service-connected disabilities on his ability to obtain employment.  Therefore, upon remand, the claims file should be provided to a VA examiner with the appropriate expertise to render a medical opinion regarding the effect of the Veteran's service-connected disabilities on his employability.  

The Veteran should also be supplied with and asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  This form includes information helpful to the adjudication of a TDIU claim, as it includes current and recent employment history, as well as information on relevant factors such as education and vocational training.

All Claims

The Veteran indicated at his October 2014 Board hearing that he receives all of his treatment at the VA.  A review of the claims file shows that VA treatment records are associated with the claims file, but they are only up to May 2012.  On remand, all updated VA treatment records, from May 2012 to present must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should also be asked to complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.

2.  Obtain updated complete VA treatment records from the South Texas Veterans Health Care System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record since May 2012.

3.  After completion of the above, schedule the Veteran for a VA spine examination to determine the nature and etiology of his back disability.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner should state that such was accomplished.  Any testing deemed warranted should be accomplished. All indicated tests and studies should be performed.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed back disability, a) is related to the Veteran's service; or was b) caused or aggravated (permanently increased in severity) by the Veteran's service-connected right knee, ankle, and heel disabilities. 

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.

4.  Schedule the Veteran for a VA examination to determine the effect of the Veteran's service-connected disabilities on his ability to work.  The claims file must be provided to the examiner and reviewed in conjunction with the examination. 

The Veteran is currently service-connected for post-traumatic stress disorder rated at 70 percent; internal derangement right knee, rated at 20 percent; DM II, rated at 20 percent; hypertension, rated at 10 percent; traumatic arthritis, right knee, rated at 10 percent; right lower extremity peripheral neuropathy rated at 10 percent; left lower extremity peripheral neuropathy, rated at 10 percent; tinnitus, rated at 10 percent; surgical scar, right knee, rated at 0 percent; and bilateral hearing loss, rated at 0 percent.  

The examiner should comment on the extent to which the Veteran's service-connected disabilities, either singly or taken together, impair his occupational and social functioning.  The examiner should consider the Veteran's education, experience, and occupational background and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment, without regard to any non service-connected disabilities or his age.

The examiner is requested to provide a complete rationale for any opinion, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then, readjudicate the remaining issues appeal, considering all of the evidence added to the claims file since the July 2014 SSOC.  If any benefit remains denied, the Veteran and his representative should be provided an SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


